         Case 1:19-cv-03265-CKK Document 4-1 Filed 10/31/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
910 17th Street, N.W., 7th Floor|
Washington, DC 20006-2606,      |
                                |
       Plaintiff,               |
                                |
v.                              |                               Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
1600 Pentagon 3E788             |
Washington, DC 20301-1600,      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
725 17th Street, N.W.           |
Washington, DC 20503,           |
                                |
       Defendants.              |

                                      PROPOSED ORDER

        Upon consideration of Plaintiff’s Motion for a Preliminary Injunction, Defendant’s

Response thereto, and the entire record herein, it is hereby:

        ORDERED that that Plaintiff’s Motion for a Preliminary Injunction is GRANTED; and

        ORDERED that Defendants shall process Plaintiff’s FOIA requests on an expedited

basis; and

        ORDERED that Defendants shall produce all non-exempt portions of records responsive

to Plaintiff’s FOIA requests by December 12, 2019.


Date:
                                              Hon. Colleen Kollar-Kotelly
                                              United States District Judge
